_ ou

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1 | |

UNITED STATES DISTRICT COURT
: SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE

 

 

 

Vv, : (For Offenses Committed On or After November 1, 1987)
Daniel Tello-Martinez , Case Number: 3:19-mj-22856
Gerald T Mc enim
Defendant's Attornay ome, ft & See .
“ Ped
REGISTRATION NO. 86562298 a . |
THE DEFENDANT: . a JUL 17 2gig
pleaded guilty to count(s) 1 of Complaint . ; hice SSS |
1 was found guilty to count(s) py NERN DISTRICT OF CALIF ORNIA a

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): -

 

 

Title & Section Nature of Offense - Count Number(s) .
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L) The defendant has been found not guilty on count(s)
L] Counit(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

 vuese SERVED OL days

Assessment: $10 WAIVED [&)] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IF IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019
Date of Imposition of Sentence
s

Received2 ds els MEN fF po }

HONORABLE ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

 

   
  
 
 

~ Clerk’s Office Copy — . 3:19-mj-22856

 

 
